1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY AS TRUSTEE FOR NEW
      CENTURY HOME EQUITY LOAN TRUST,
5                                                        2:20-cv-01706-APG-VCF
      SERIES 2005-D, ASSET BACKED PASS-
      THROUGH CERTIFICATES,                              ORDER
6
                           Plaintiff,
7
      vs.
8
      WESTCOR LAND TITLE INSURANCE
9     COMPANY; DOE INDIVIDUALS I through X;
      and ROE CORPORATIONS XI through XX,
10    inclusive,,

11                         Defendants.

12

13          Before the Court are Plaintiff’s Motion to Compel Rule 30(B)(6) Deponent from Westcor and

14   Motion for Costs and Fees (ECF Nos. 47, 48), and Deutsche Bank’s Motion for Leave to File Its Reply in

15   Support of Moton to Compel Rule30(B)(6) Deponent from Westcor and Motion for Costs and Fees (ECF

16   No. 54).

17          Accordingly,

18          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 10:00 AM, June 21,

19   2021, on Plaintiff’s Motion to Compel Rule 30(B)(6) Deponent from Westcor and Motion for Costs and

20   Fees (ECF Nos. 47, 48), and Deutsche Bank’s Motion for Leave to File Its Reply in Support of Moton to

21   Compel Rule30(B)(6) Deponent from Westcor and Motion for Costs and Fees (ECF No. 54).

22          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

23   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

24   conference hearing by noon, June 18, 2021.

25          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
1           INSTRUCTIONS FOR THE VIDEO CONFERENCE

2           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

3    to the participants email provided to the Court.

4           • Log on to the call ten (10) minutes prior to the hearing time.

5           • Mute your sound prior to entering the hearing.

6           • Do not talk over one another.

7           • State your name prior to speaking for the record.

8           • Do not have others in the video screen or moving in the background.

9           • No recording of the hearing.

10          • No forwarding of any video conference invitations.

11          • Unauthorized users on the video conference will be removed.

12

13          For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

14   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

15   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

16

17          DATED this 3rd day of June, 2021.
                                                                  _________________________
18                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
